DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I and Species 4, corresponding to claims 1-9 and 17-19 in the reply filed on 8/8/22 is acknowledged.  The traversal is on the ground(s) that claims 17-19 are sufficiently similar to claims 1-9 to negate the need for a restriction.  This is found persuasive and claims 17-19 will be included in the examined claim set, which is now 1-9 and 17-19.
The requirement, as modified, is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claim 2, and its dependent claims 3-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the claim limitations in claim 2, which are also in claim 17, and are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri et al., US 8,569,090, in view of LaFond et al., US 7,238,999.
Regarding claim 1, Taheri (figures 1A-H)  teaches a  method of making a micro-electro mechanical (MEMS) device, comprising:
forming a MEMS mirror (column 3, line 58) stack 110;
applying a first bonding layer 111 to the MEMS mirror stack 110;
disposing a substrate 102 on the first bonding layer 111 such that the MEMS mirror stack 110 is mechanically anchored to the substrate 102 and so as to seal against ingress of environmental contaminants (column 3, lines 23-26);
applying a second bonding layer 113 to the MEMS mirror stack 110; and
disposing a cap layer 120 on the second bonding layer 113 such that the cap layer 120 is mechanically anchored to the MEMS mirror stack 110 and so as to seal against ingress of environmental contaminants (column 3, lines 23-26).
Taheri fails to teach the MEMS mirror stack is formed on a handle layer and that handle layer is removed after attachment to the first substrate.
LaFond teaches the MEMS 22a is formed on a handle layer 20a (figure 1), attaching the MEMS 22a on a handle 20a to a first substrate 20b (figure 3), and then removing the handle layer 20a (figure 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the handle layer of LaFond in the invention of Taheri because LaFond teaches it is a conventionally known way of transporting a MEMS to a first substrate. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Skilled artisans would know that this is a standard way of attaching a MEMS to a substrate because it supports and protects the MEMS during the attachment process.
	With respect to claim 9, though Taheri and LaFond fail to teach the cap layer is disposed on the second bonding layer in an environment having pressure substantially at a vacuum, 	it would have been obvious to one of ordinary skill in the art at the time of the invention to use a vacuum in the invention of Taheri and LaFond because a vacuum is conventionally known and used in the art to form a hermetic seal that protects the MEMS from the environment.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	10/7/22